Per Curiam.
This case was marked to be submitted on briefs, and briefs came in on both sides. That for the appellants, however, is not signed by counsel, and cannot be considered. The case stands as though the appeal had not been moved, and respondents are consequently entitled to a decree of affirmance. Hazard v, Phœnix Woodworking Co., 78 N. J. Eq. 568.
For affirmance — The Ci-iiee-Justice, Swayze, Trenohard, Parker, Bergen, Minturn, Kaliscit, Black, White, HepPENHEIMER, WILLIAMS, TAYLOR, GARDNER-13.
For reversal — None.